Citation Nr: 1033528	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE


Entitlement to service connection for discoid lupus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from May 1982 to May 1992. 

This matter returns to the Board of Veterans' Appeals (Board) 
from a July 2010 Order by the United States Court of Appeals for 
Veterans Claims (Court), that granted a joint motion for remand, 
vacated a November 2009 Board decision, and remanded the matter 
listed on the title page, pursuant to the directions in that 
joint motion for remand.

As a matter of background, the matter was initially before the 
Board on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The Veteran appealed this denial, which brought the 
matter to the Board in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court 
for action in compliance with the instruction in the joint 
motion.  In the Joint Motion for Remand, the parties pointed out 
that the claims file contains some medical records written in 
Italian that have not been translated into English.  The parties 
also indicate that the opinion from the January 2007 VA examiner 
was provided without benefit of the English translations of 
possibly pertinent medical records.  The Board finds that 
additional development in compliance with the Court's 
instructions is necessary prior to adjudication of the matter.

A review of the Veteran's service treatment records shows that 
five of the documents are written in, or contain some writing, in 
Italian, and they should be translated into English.  The 
translation reports from Italian to English should be associated 
with the claims 

After the records have been translated from Italian to English 
and the translations associated with the claims folder, the 
RO/AMC should make arrangements for the Veteran to be examined 
for the purpose of obtaining a medical opinion as to the likely 
etiology of her claimed condition.  The RO/AMC should make sure 
that the  claims folder, with translated documents, is available 
for the examiner to review in conjunction with the examination.  
The examiner should be instructed to report that he or she 
reviewed the claims folder, including the translated treatment 
records, and should be asked to provide a medical opinion as to 
the likelihood that the Veteran's condition is due to or caused 
by service.  

Accordingly, the case is REMANDED for the following action:

1.  Translate the service treatment records 
with Italian writing into English and 
associate those translation with the claims 
file.

2.  Thereafter, schedule the Veteran for a 
new VA examination, with the appropriate 
specialist, to determine whether the 
Veteran's discoid lupus is etiologically 
related to her service.  The examiner should 
be asked to review the Veteran's complete 
claims file, including the service medical 
records and translated documents, the prior 
examination report, and a copy of this 
remand.  The examiner should indicate this 
fact in the examination report.  The examiner 
should perform all studies deemed 
appropriate, and set forth the findings in 
detail in the examination report.  

Following a review of the record and 
examination of the Veteran, the examiner 
should be asked to provide a medical opinion 
as to the likelihood that the Veteran's 
discoid lupus is at least as likely as not (a 
50% degree of probability or higher) related 
to her period of service.   The examiner 
should be asked to comment on the various 
inservice complaints of skin problems and the 
findings contained in the January 2007 VA 
skin disease examination report.

The examiner should provide a rationale in 
support of any opinion expressed.  If the 
examiner is unable to provide a medical 
opinion as requested above, he or she should 
state so and why.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should re-adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought remains 
denied, the RO/AMC should furnish the Veteran 
and her representative with a supplemental 
statement of the case and afford the 
applicable time period during which the 
veteran can respond.  Thereafter, the RO/AMC 
should return the case to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of her claim.  Her cooperation in VA's 
efforts to develop her claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


